EX-99.77J REVALUATION Exhibit 77(j)(b) – NAV Errors On February 19, 2010, for the PIA Moderate Duration Bond Fund, fund accounting incorrectly posted a credit default swap transaction as a purchase of buy protection instead of sale protection.There was a loss of $19.61 to the Fund which was reimbursed by U.S. Bancorp Fund Services. On May 18, 2010 for the PIA Moderate Duration Bond Fund, fund accounting used the prior day closing price for a credit default swap.There was a loss of $79.87 to the Fund which was reimbursed by U.S. Bancorp Fund Services. EX-99.77J REVALUATION Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended November 30, 2010, the PIA Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income Gain/(Loss) BBB Bond Fund $ $ ) MBS Bond Fund ) Moderate Duration Bond Fund ) Short-Term Securities Fund ) The reclassifications have no effect on net assets or net asset value per share.
